Citation Nr: 0204908	
Decision Date: 05/22/02    Archive Date: 06/03/02	

DOCKET NO.  00-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
knee disability.

(The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a bilateral foot disability and entitlement to 
service connection for a stomach disorder, hypertension, a 
skin disorder secondary to Agent Orange exposure, post-
traumatic stress disorder, and peripheral neuropathy will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that found that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for a bilateral knee 
disability. 


FINDINGS OF FACT

1.  An unappealed August 1990 RO decision denied service 
connection for a bilateral knee disability.  

2.  Evidence received since the August 1990 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim of service 
connection for a bilateral knee disability.



CONCLUSION OF LAW

An August 1990 RO decision denying service connection for a 
bilateral knee disability is final; new and material evidence 
has been received and the claim of entitlement to service 
connection for a bilateral knee disability is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist claimants has recently been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).  The 
changes to 38 C.F.R. § 3.156(a) (defining new and material 
evidence), the second sentence of 38 C.F.R. § 3.159(c) 
(application of the duty to assist in reopening a claim), and 
38 C.F.R. § 3.159(c) (4) (iii) (medical examination or 
opinion only after new and material evidence is presented, 
are effective prospectively for claims filed on or after 
August 29, 2001.  The veteran's claim to reopen was filed 
prior to August 29, 2001.  

An August 1990 RO decision denied service connection for a 
bilateral knee disability.  The veteran was notified of that 
decision, and his appellate rights, but he did not initiate 
an appeal and that decision became final.  He is now seeking 
to reopen his claim for service connection for a bilateral 
knee disability.  With respect to this claim, the Board 
finds, as discussed below, that he has submitted new and 
material evidence.  

The evidence of record prior to the August 1990 RO decision 
reflects that there was no competent medical evidence 
indicating that the veteran had any disability of either 
knee.  The August 1990 RO decision denied service connection 
for a bilateral knee disability on the basis that there was 
no complaint of, treatment for, or diagnosis of any knee 
condition either in service or post service.  

Subsequent to the August 1990 RO decision additional private 
and VA treatment records have been submitted.  A February 
1994 letter from John R. Ayres, M.D., a private physician, 
reflects that the veteran had a diagnosis relating to his 
right knee of torn anterior cruciate ligament, posterior horn 
lateral meniscus tear, patellofemoral osteoarthritis, lateral 
compartment osteoarthritis, and synovitis.  The letter 
reflects that all of the veteran's injuries, including the 
osteoarthritic changes, were a result of his accident in May 
1993.  The report of an October 1998 VA X-ray reflects that 
the veteran had minimal degenerative changes of the left 
knee.

Service connection may be established for disability 
resulting from personal injuries suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran served ninety days (90) or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it was noted 
that while "not every piece of new evidence is 'material'; we 
are concerned, however, that some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
it's rating decision."  With consideration of competent 
medical evidence identifying current disability of the 
veteran's knees, the evidence is new since there was no 
evidence of current disability of the knees at the time of 
the August 1990 RO decision.  Further, this evidence 
contributes to a more complete picture of the circumstances 
surrounding the alleged origin of the veteran's bilateral 
knee disability because, with respect to the right knee, it 
attributes current disability to a specific event and, with 
respect to the left knee, demonstrates the first finding of 
minimal degenerative change in October 1998.  Because this 
evidence is new and contributes to a more complete picture of 
the circumstances surrounding the alleged origin of the 
veteran's bilateral knee disability, it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  Accordingly, new 
and material evidence has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a bilateral knee disability is granted.  To this extent only, 
the appeal with respect to this issue is granted.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

